                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DEONTE LADELL FOSTER,

        Plaintiff,
                                                  Case No. 19-cv-244-bbc
   v.

C. BUESCHER, J.P.D, STEPHEN MEYERS,
MICHAEL RABBIT, JOSH KLAFF, AND
MICHAEL HAAKERNSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




          /s/                                           07/11/2019
        Peter Oppeneer, Clerk of Court                     Date
